Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00734-CV

                               IN THE MATTER OF A.J.R.P.

                 From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013JUV00669
                          Honorable Laura Parker, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. No costs of appeal are taxed against appellant.

       SIGNED July 16, 2014.


                                              _____________________________
                                              Karen Angelini, Justice